Exhibit 99.2 Unaudited Interim Consolidated Financial Statements of HELIX BIOPHARMA CORP. For the three and nine months ended April 30, 2010 and 2009 Helix BioPharma Corp. Unaudited Interim Consolidated Balance Sheets (in thousands of Canadian dollars) April 30, 2010 July 31, 2009 (audited) Assets Current assets Cash and cash equivalents $ 15,981 $ 14,494 Accounts receivable Inventory Prepaid and other expenses Investments 61 56 Capital assets Liabilities and Shareholders’ Equity Current liabilities Accounts payable Accrued liabilities Deferred lease credit 25 25 Deferred lease credit – non current: 79 98 Shareholders’ equity (note 4) Contingent liability (note 8) $ 20,343 $ 19,319 See accompanying notes to unaudited interim consolidated financial statements. 1 of 25 Helix BioPharma Corp. Unaudited Interim ConsolidatedStatements of Operations (in thousands of Canadian dollars, except per share amounts) For the three months ended April 30 For the nine months ended April 30 Revenue Product revenue $ 933 $ 793 $ 2,848 $ 2,454 License fees and royalties Expenses Cost of sales Research and development Operating, general and administration Sales and marketing Amortization of intangible assets - 3 - 9 Amortization of capital assets 64 Stock-based compensation Interest income, net ) Foreign exchange loss 67 Loss before income taxes ) Income taxes 14 29 25 83 Net loss for the period $ (4,200
